The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested:
TERMINAL DEVICE SENDING POWER INFORMATION FOR A FIRST SERCVICE AND SECOND SERVICE PERFORMED IN A FIRST TIME PERIOD  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 28-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tiirola et al (US 2018/0279291).
Consider claim:
1. Tiirola teaches the wireless communication method, comprising: 
determining, by a terminal device, power information for performing uplink (power metrics in eMBB URLLC PUCCH see paragraphs 63, 79, 94) transmission of a first service in a first time period (first service is eMBB, enhanced mobile broadband see figure 4 paragraph 30), wherein the terminal device simultaneously performs uplink transmission of the first service and at least one second service (second service is URLLC see figure 4 paragraph 30) in the first time period; and 
sending, by the terminal device, the power information to a network device in the uplink transmission of the second service performed in the first time period (power metrics in eMBB URLLC PUCCH see paragraphs 63, 79, 94).  

3. Tiirola teaches the method according to claim 1, wherein the first service is an enhanced mobile broadband eMBB service (first service is eMBB, enhanced mobile broadband see figure 4 paragraph 30); and the second service is a low latency high reliability scenario URLLC service (second service is URLLC see figure 4 paragraph 30).  
4. Tiirola teaches the method according to claim 1, wherein sending, by the terminal device, the power information to the network device in the uplink transmission of the second service performed in the first time period comprises: carrying the power information in a first message sent by the terminal device to the network device, wherein the first message further carries data of the second service or other information (power metrics in eMBB URLLC PUCCH see paragraphs 63, 79, 94).  

11. - 27. (Cancelled)  

28. Tiirola teaches the  terminal device (UE see figure 1 paragraph 30), comprising: 
a processing unit and a communication unit a processor, a memory, and a transceiver, the processor, the memory, and the transceiver communicate with one another through an internal connection path, to transmit control and/or data signals, to 
determine, by the processor, power information for performing uplink transmission (power metrics in eMBB URLLC PUCCH see paragraphs 63, 79, 94) of a first service in a first time period (first service is eMBB, enhanced mobile broadband see figure 4 paragraph 30), the terminal device simultaneously performs uplink transmission of the first service and at least one second service in the first time period (first service is eMBB, enhanced mobile broadband see figure 4 paragraph 30); and 
send, by the transceiver, the power information to a network device in the uplink transmission of the second service performed in the first time period (power metrics in eMBB URLLC PUCCH see paragraphs 63, 79, 94).  
29. Tiirola teaches the terminal device according to claim 28, wherein the second service has a higher priority than that of the first service (higher priority second service, URLLC see figure 4 paragraph 30, 72, 82).  
30. Tiirola teaches the terminal device according to claim 28, wherein the first service is an enhanced mobile broadband eMBB service (first service is eMBB, enhanced mobile broadband see figure 4 paragraph 30); and the second service is a low latency high reliability scenario URLLC service (second service is URLLC see figure 4 paragraph 30).  
31. Tiirola teaches the terminal device according to claim 28, wherein the transceiver communication unit is further configured to: carry the power information in a first message sent by the terminal device to the network device, and the first message 

42-54. (Cancelled).

Allowable Subject Matter
Claims 5-10, 32-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


5. The nearest prior art as shown in Tiirola fails to teach the method according to claim 1, wherein determining, by the terminal device, power information for performing uplink transmission of the first service in the first time period, comprises: determining power information for performing uplink transmission of the first service in the first time period according to the power for transmitting the second service by the terminal device to the network device in the first time period and/or a power difference set corresponding to the first service, wherein the power difference set comprises an optional difference value between an actual power used by the terminal device for performing uplink transmission of the first service and a specific power.  

  


10. The nearest prior art as shown in Tiirola fails to teach the wireless communication method, comprising: determining, by a terminal device, a power used for performing transmission  a first service according to a power difference set corresponding to the first service and a power used by the terminal device for performing transmission of a second service in a first time period, wherein the power difference set comprises an optional difference between an actual power used by the terminal device for performing uplink transmission of the first service and a specific power; and performing, by the terminal device, transmission of the second service during the first time period according to the determined power.  

32. The nearest prior art as shown in Tiirola fails to teach the terminal device according to claim 28, wherein the processor processing unit is further configured to determine power information for performing uplink transmission of the first service in the first time period according to the power for transmitting the second service by the terminal device to the network device in the first time period and/or a power difference set corresponding to the first service; and the power difference set comprises an 

34. The nearest prior art as shown in Tiirola fails to teach the terminal device according to claim 28, wherein the power information is used to indicate one of the following: whether an actual power used by the terminal device for performing uplink transmission of the first service in the first time period equals to a specific power; and information on a difference between the actual power used by the terminal device for performing uplink transmission of the first service in the first time period and the specific power.  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887